845 F.2d 325
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Victor E. BOSLEY, Plaintiff-Appellant,v.Richard S. KETCHAM, Defendant-Appellee.
No. 87-4078.
United States Court of Appeals, Sixth Circuit.
April 27, 1988.

Before MERRITT and CORNELIA G. KENNEDY, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking monetary damages, this pro se Ohio state prisoner filed a claim against his former attorney in a state criminal trial.  The district court dismissed the complaint sua sponte as frivolous under 28 U.S.C. Sec. 1915(d).  This appeal followed.


3
Upon consideration, we affirm for the reasons set forth in the district court's order of dismissal filed November 3, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.